SECURED PROMISSORY NOTE



U.S. $1,000,000.00

December 28, 2012

Rocky Hill, CT

FOR   VALUE   RECEIVED,   the   undersigned   IGXGLOBAL,   CORP.,   a   Delaware

corporation  (“Purchaser”),  promises  to  pay  to  the  order  of  THOMAS
 DUFFY  (“Shareholder”),

the   principal   sum   of   One   Million   and   No/100   Dollars
  ($1,000,000.00)   (the   “Principal”).

Capitalized terms used by not otherwise defined herein shall have the meanings
ascribed to them

in  the  Asset  and  Stock  Purchase  Agreement  by  and  among  Purchaser,
 IGAMBIT  INC.,  a

Delaware  Corporation  (“iGambit”),  IGXGLOBAL,  INC.,  a  New  Jersey
 corporation  (“IGXUS”

or “Seller”) and Shareholder, dated December 28, 2012 (as amended and in effect,
the “Purchase

Agreement”).      By   its   execution   below,   iGambit   hereby
  unconditionally   and   irrevocably

guarantees  the  payment  and  performance  of  this  Note,  and  hereby  agrees
 to  be  jointly  and

severally liable with Purchaser for payment and performance of this Note.

Upon  receipt  of  evidence  satisfactory  to  Purchaser  of  the  loss,  theft,
 destruction  or

mutilation  of  this  Secured  Promissory  Note  (this  “Note”),  and,  if
 requested  in  the  case  of  any

such loss, theft or destruction, upon delivery of an indemnity bond or other
agreement or security

reasonably  satisfactory  to  Purchaser  or,  in  the  case  of  any  such
 mutilation,  upon  surrender  and

cancellation  of  this  Note,  Purchaser  will  issue  a  new  Note,  in  the
 amount  of  the  unpaid  principal

balance  of  the  lost,  stolen,  destroyed  or  mutilated  Note  and  dated
 the  date  to  which  interest  has

been paid, in lieu of such lost, stolen, destroyed or mutilated Note.

The unpaid Principal of this Note shall bear interest from the date hereof until
paid in full

at the annual percentage rate of six percent (6%).  All computations of interest
payable hereunder

shall be on the basis of a 365-day year and actual days elapsed in the period
for which such interest

is  payable.   Overdue  Principal  and  (to  the  extent  permitted  by
 applicable  law)  interest  on  this

Note,  and  all  other  overdue  amounts  payable  hereunder,  shall  bear
 interest  at  a  rate  equal  to  the

lesser  of  (1)  eleven  percent  (11%)  per  annum  or  (2)  the  highest  rate
 allowed  by  applicable  law,

with  such  interest  on  overdue  Principal  or  interest  accruing  from  the
 date  of  demand,  default  or

judgment, as applicable.

The Principal balance plus accrued interest shall be due and payable as follows:

Interest  shall  be  due  and  payable,  in  arrears,  monthly  with  the  first
 (1st)  installment  due

on  the  first  (1st)  day  of  February,  2013  and  continuing  thereafter
 each  month  until  the  Maturity

Date,  at  which  time  the  Principal  balance  and  any accrued  and  unpaid
 interest  thereon  shall  be  due

and  payable  in  full.   For  purposes  of  this  Note,  “Maturity  Date”
 means  the  earlier  of  (i)  iGambit’s

completion of a capital raising transaction (or a series of related
transactions) with gross proceeds of

at least $5 Million or (ii) January 1, 2014.

Purchaser  acknowledges  and  agrees  that  all amounts  under  this  Note  are
 due  and  payable

as  stated  herein,  and  Shareholder  has  no  obligation  to  renew  or
 extend  this  Note.  The  books  and

records  of  Shareholder  shall  constitute  prima  facie  evidence  of  all
 matters  with  respect  to  the

6798692_1.DOC





--------------------------------------------------------------------------------

amounts due hereunder.  Payments shall be applied first to interest and then to
Principal.

At  the  sole  option  of  Shareholder,  the  outstanding  balance  of this
 Note  may  be  converted

into  shares  of  Rule  144  Restricted  Common  Stock  of  iGambit  at  a
 price  per  share  of  $1.00.   In

the  event  that  the  Shareholder  elects  to  convert  any  outstanding
 balance  due  under  this  Note  into

such  shares,  Shareholder  shall  give  written  notice  to  the  Purchaser
 seven  (7)  days  prior  to  the

effective  date  of  such  exercise.   No  fractional  share  of  stock  shall
 be  issued  upon  conversion.   In

lieu  of  any  such  fractional  share,  which  would  otherwise  be  issuable
 upon  such  conversion,

Purchaser  shall  pay  to  Shareholder,  a  cash  adjustment,  in  respect
 thereof,  in  an  amount  equal  to

the same fractional price attributable to such share of the Company’s common
stock at the rate of

$1.04 per share.   The stock certificate representing shares of Rule 144
Restricted Common Stock

of  iGambit,  in  the  event  of  such  conversion,  shall  be  issued  and
 delivered  to  Shareholder  within

fourteen (14) days of the effective date of such conversion.

ADDITIONAL COVENANTS:



1.

Default.



a.

Each of the following shall be a default (“Default”) under this Note:



i.

failure  of  Purchaser  to  pay  any  amount  due  hereunder  within  10

business  days  of  when  due,  or  any  part  hereof,  or  any  extension  or
 renewal  hereof,  when  the

same becomes due; and



ii.

Purchaser's  failure  to  perform  or  comply  with  any  of  the  covenants

or  agreements  contained  in  this  Note,  the  Purchase  Agreement  or  the
 Pledge  Agreement,  and

written  notice  from  Shareholder  of  such  failure  and  Purchaser’s  failure
 to  cure  such  breach

within ten (10) business days after delivery of such notice to Purchaser.



b.

In  the  event  that  (i)  there  occurs  any  Default;  or  (ii)  Purchaser
 shall  make

an assignment for the benefit of its creditors; or (iii)  a petition is filed or
any other proceeding is

commenced  under  the  Federal  Bankruptcy  Act  or  any  state  insolvency
 statute  by  or  against

Purchaser  (and  in  the  case  of  a  filing  against  Purchaser,  such  filing
 is  not  dismissed  within  sixty

(60)  days  from  filing);  or  (iv)  a  receiver  or  similar  person  is
 appointed  for  Purchaser  (any  of

clauses  (ii)  through  (iv)  being  a  “Bankruptcy  Event”);  then,  in  any
 such  event,  the  entire  unpaid

Principal  balance  due  hereon  and  all  accrued  interest  at  the  option
 of  the  holder  hereof  shall

become  immediately  due  and  payable  without  any  notice  or  demand.
  Failure  to  exercise  this

option  shall  not  constitute  a  waiver  of  the  right  to  exercise  the
 same  in  the  event  of  any

subsequent  Default  or  Bankruptcy  Event.   Purchaser  shall  pay  all  costs
 and  expenses,  including

attorneys’ fees, incurred by the Shareholder in connection with the collection
of this Note upon a

Default or Bankruptcy Event.



2.

Prepayment.   Purchaser  may  prepay  the  balance  of  the  Note  in  full  or
 in  part  at

any time without penalty.

2

6798692_1.DOC





--------------------------------------------------------------------------------





3.

Waivers  by  Purchaser  and  Others.   Purchaser  and  all  endorsers,  sureties
 and

guarantors  hereof  hereby  severally  waive  presentment  for  payment,  notice
 of  non-payment,

protest,  and  notice  of  protest,  and  diligence  in  enforcing  payment
 hereof,  and  consent  that  the

time  of  payment  may  be  extended  without  notice.    The  makers,
 endorsers,  guarantors,  and

sureties  executing  this  Note  also  waive  any  and  all  defenses  which
 they  may  have  upon  the

ground   of   any   extension   of   time   of   payment   which   may   be
  given   by   the   holder   of   this

indebtedness to any of the undersigned, or to any other person assuming payment
hereof.



4.

Amendments,  Modifications  and  Waiver.    No  amendment,  modification  or

waiver  of  any  provision  of  this  Note,  nor  consent  to  any  departure
 by  Purchaser  therefrom,  shall

be  effective  unless  the  same  shall  be  in  a  writing  signed  by
 Shareholder,  and  then  only  in  the

specific  instance  and  for  the  purpose  for  which  given.    No  failure
 or  delay  on  the  part  of

Shareholder  to  exercise  any  right  under  this  Note  shall  operate  as  a
 waiver  thereof,  nor  shall  any

single  or  partial  exercise  by  Shareholder  of  any  right  under  this
 Note  preclude  any  other  or

further  exercise  thereof,  or  the  exercise  of  any  other  right.  Each
 and  every  right  granted  to

Shareholder  under  this  Note  or  allowed  to  it  at  law  or  in  equity
 shall  be  deemed  cumulative  and

such remedies may be exercised from time to time concurrently or consecutively
at Shareholder's

option.



5.

Payment.    All  payments  due  under  this  Note  shall  be  paid  to
 Shareholder  in

accordance  with  the  wire  instructions  attached  hereto  as  Exhibit  A  or
 at  such  other  place  or  in

such other manner as Shareholder may direct.   Whenever  a  payment  is  due  on
 a  day  other  than  a

business  day  (all  days  except  Saturday,  Sunday  and  legal  holidays
 under  federal  or  Delaware

law), the maturity thereof shall be extended to the next succeeding business day
and interest shall

accrue  thereon  at  the  rate  described  herein.   If  any  amount  due
 hereunder  is  not  paid  within  ten

(10)  days  of  the  date  when  due,  Purchaser  shall  pay  Shareholder  an
 administrative  and  late

charge  equal  to  the  lesser  of  (a)  three  percent  (3%)  on  and  in
 addition  to  the  amount  of  such

overdue  amount,  or  (b)  the  maximum  charges  allowable  under  applicable
 law.    Principal  and

interest shall be payable in lawful money of the United States of America.



6.

Set  Off.   Any  payments  due  under  this  Note  are  subject  to  set  off
 by  Purchaser

against  any  claims  for  indemnification  from  Seller  or  Shareholder
 pursuant  to  Section  2.2(c)  of

the Purchase Agreement.



7.

Subordination.

THIS    NOTE    IS    SUBJECT    TO    A    SUBORDINATION

AGREEMENT  OF  EVEN  DATE  HEREWITH,  AMONG  IGAMBIT,  SELLER  AND  SENIOR

CREDITOR   (AS   EACH   IS   DEFINED   THEREIN).     BY   ITS   ACCEPTANCE   OF
  THIS

INSTRUMENT,   THE   HOLDER   HEREOF   AND   ANY   SUCCESSOR,   ASSIGN,   DEVISE,

REPRESENTATIVE  OR  SUBSEQUENT  HOLDER  OF  THIS  INSTRUMENT  AGREES  TO

BE  BOUND  BY  THE  PROVISIONS  OF  SUCH  SUBORDINATION  AGREEMENT  TO  THE

SAME EXTENT THAT SELLER IS BOUND.



8.

Notices.   All  notices  required  to  be  given  or  which  may  be  given  in
 connection

with this Note shall be given in the manner required for notices under the
Purchase Agreement.

2

6798692_1.DOC





--------------------------------------------------------------------------------





9.

Paragraph   Headings.     Paragraph   headings   are   inserted   for
  convenience   of

reference  only,  do  not  form  part  of  this  Note  and  shall  be
 disregarded  for  purposes  of  the

interpretation of the terms of this Note.



10.

Governing  Law.    This  note  shall  be  governed  and  construed  according
 to  the

statutes  and  laws  of  the  State  of  Delaware  from  time  to  time  in
 effect,  except  to  the  extent  that

any  federal  statute  or  law  that  preempts  or  provides  an  alternative
 or  alternatives  to  otherwise

applicable  state  statutes  or  laws,  or  other  applicable  federal  statute
 or  law,  may  permit  the

charging  of  a  higher  rate  of  interest  than  applicable  state  statute
 or  law,  in  which  event  such

applicable  federal  statute  or  law,  as  amended  and  supplemented  from
 time  to  time  shall  govern

and  control  maximum  rate  of  interest  permitted  to  be  charged
 hereunder;  it  being  intended  that,

as  to  the  maximum  rate  of  interest  which  may  be  charged,  received,
 and  collected  hereunder,

those  applicable  statutes  and  laws,  whether  state  or  federal,  from
 time  to  time  in  effect,  which

permit  the  charging  of  a  higher  rate  of  interest,  shall  govern  and
 control;  provided,  always,

however that in no event and under no circumstances shall Purchaser be liable
for the payment of

interest  in  excess  of  the  maximum  rate  permitted  by  such  applicable
 law,  from  time  to  time  in

effect.



11.

Severability.   Wherever  possible,  each  provision  of  this  Note  shall  be
 interpreted

in  such  manner  as  to  be  effective  and  valid  under  applicable  law,
 but  if  any  provision  of  this

Note  shall  be  prohibited  by  or  invalid  under  such  law,  such  provision
 shall  be  ineffective  to  the

extent  of  such  prohibition  or  invalidity,  without  invalidating  the
 remainder  of  such  provision  or

the remaining provisions of this Note.

[INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

2

6798692_1.DOC





--------------------------------------------------------------------------------

IN  WITNESS  WHEREOF,  this  Secured  Promissory  Note  has  been  duly
 executed  and

delivered under seal as of the day and year first above written.

BORROWER:

IGXGLOBAL, CORP., a Delaware

corporation

By:



John Salerno, Chairman

GUARANTOR:

IGAMBIT INC., a Delaware corporation

By:



John Salerno, CEO and President

SIGNATURE PAGE

Secured promissory note

2

6798692_1.DOC







EXHIBIT A

Shareholder’s Wire Instructions

2

6798692_1.DOC



